Title: [Diary entry: 6 November 1785]
From: Washington, George
To: 

Sunday 6th. Thermometer at 64 in the Morning—68 at Noon and 68 at Night. Clear, Calm, and remarkably pleasant all day. Sun set in a bank. Mr. Webster and Mr. Lee went away after breakfast. Mr. Geo. Washington & wife went to Church at Alexandria—as did Mr. Shaw. The two first returned to dinner. The other not ’till some time in the Night—after the family were in bed. Although it was omitted in the occurrences of Yesterday, I tried 2 quarts of the pulverized plaister of Paris; one of them burned, the other unburnt; upon two sections of the Circle in front of

the House—from the Dial Post to the Center post, opposite to the pavemt. leading to the Gate by the Quarter. The section nearest the House was sprinkled with the burned Plaister. These sections are only from one Post to another in the circle, and do not contain more than about 145 square ft. A quart therefore on each is at the rate of 8 Bushels to the Acre. This was the poorest part of the Circle.